Citation Nr: 0903138	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  94-05 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating higher than 50 percent 
for the veteran's skin disability involving neurodermatitis, 
seborrheic dermatitis, acne scar residuals, and groin 
hyperpigmented patches with mild atrophic striae.

2.  Entitlement to an effective date earlier than February 
11, 2005, for the assignment of a 50 percent rating for the 
veteran's service-connected anxiety disorder, not otherwise 
specified.

3.  Entitlement to an effective date earlier than February 
11, 2005, for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
July 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1993 rating 
decision of the San Juan, the Commonwealth of Puerto Rico, 
Regional Office (RO) which denied a disability rating higher 
than 50 percent for the veteran's service-connected skin 
disability involving cystic acne, groin atrophic striae, 
scrotal neurodermatitis, and a psychophysiologic 
dermatological disorder. 

The case has previously been before the Board and has a 
complex procedural history.  The Board remanded the veteran's 
appeal to the RO for additional evidentiary development in 
December 1997, October 2002, May 2003, and May 2004.  It was 
during this period, in December 2001, that the RO 
recharacterized the veteran's skin disability as 
neurodermatitis, seborrheic dermatitis, acne scar residuals, 
and groin hyperpigmented patches with atrophic striae.  

In a January 2006 decision, the Board denied the veteran's 
claim and continued the 50 percent rating for his skin 
disability.  The veteran appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In an August 
2007 Order, granting a Joint Motion for Remand, the Court 
vacated the Board's decision and remanded the case to the 
Board for further development and readjudication in 
compliance with directives specified.  Those directives 
specified that the veteran should be afforded another VA 
examination to determine the exact nature and severity of his 
service-connected skin disorder.  To comply with these 
directive, another remand is required.

During this period, the Board notes that the veteran also 
appealed the other two issues listed on the first page: (1) 
entitlement to an effective date earlier than February 11, 
2005, for the assignment of a 50 percent rating for the 
veteran's service-connected anxiety disorder, not otherwise 
specified; and (2) entitlement to an effective date earlier 
than February 11, 2005, for the grant of a TDIU.  These 
issues, however, must also be remanded.

The appeal is therefore remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  Please note 
this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

The Board finds that additional medical development is needed 
before it can adjudicate the veteran's claim for a disability 
rating higher than 50 percent for his service-connected skin 
disability.  In particular, pursuant to the Joint motion, the 
veteran should be afforded a VA examination to determine the 
nature and severity of this disability.  In addition, VA 
should also attempt to obtain any outstanding VA and private 
treatment records pertaining to his skin and psychiatric 
disability, which may be relevant to his earlier-effective-
date claims.  

As pointed out in the Joint Motion, the April 2005 VA 
examination relied on in denying the veteran's claim for a 
disability rating higher than 50 percent for his skin 
disability is inadequate for rating purposes.  Therefore, the 
veteran should be afforded another VA compensation 
examination to determine whether an increased rating is 
warranted.  Green v. Derwinski, 1 Vet. App. 90, 92 (1990) 
(holding that the fulfillment of the statutory duty to assist 
"includes the conduct of a thorough and contemporaneous 
medical examining, one which takes into account the records 
or prior medical treatment, so that the evolution of the 
claimed disability will be a fully informed one."); see also 
Massey v. Brown, 7 Vet. App. 204 (1994) (holding that an 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating 
criteria.)

The Board notes that a remand is also required to obtain 
outstanding VA and private treatment records which may be 
relevant to all three claims.  Although not mentioned in the 
Joint Motion, in correspondence dated in October 2007, the 
veteran's representative indicated that both VA and private 
treatment records exist which should be obtained prior to an 
appellate review by the Board.  These records may be 
pertinent to his increased-rating claim as well as his 
earlier-effective-date claims.  The RO/AMC should therefore 
attempt to obtain these records.  See 38 U.S.C.A. § 5103A(b) 
(West Supp. 2005); 38 C.F.R. § 3.159(c)(1) (2008); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (the duty to assist 
includes obtaining private and VA medical records to which a 
reference has been made.).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide the names and addresses of all 
health care providers, both VA and 
private, who have recently treated his 
skin and psychiatric disabilities.  After 
obtaining any required releases, please 
associate all identified records with the 
veteran's claim file.

2.  After the above development has been 
completed, and the relevant records 
associated with the veteran's claims 
file, schedule the veteran for a VA 
dermatology examination to assess the 
current severity of his skin disability 
involving neurodermatitis, seborrheic 
dermatitis, acne scar residuals, and 
groin hyperpigmented patches with mild 
atrophic striae - preferably during an 
active stage of the disease.  Ask the 
examiner to provide specific findings as 
to the percentage of the veteran's entire 
body affected by the disorder, as well as 
the percentage of the exposed areas of 
his body - particularly whether this 
disorder affects more than 40 percent of 
the veteran's entire body or more than 40 
percent of exposed areas.  The examiner 
should also state whether the veteran 
requires constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs during a 
12-month period.  It is imperative that 
the claims file be made available to the 
examiner for review of the veteran's 
pertinent medical and other history, 
including a complete copy of this remand.

3.  Then readjudicate the claims in light 
of the additional evidence.  If any claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



